USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2176                    CARLOS R. RIVERA-CARBANA,                      Plaintiff, Appellant,                                v.                     DEPARTMENT OF THE ARMY,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Daniel R. Dom¡nguez, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                     Carlos R. Rivera-Carbana on brief pro se.     Guillermo Gil, United States Attorney, and Fidel A. SevillanoDel Rio, Assistant United States Attorney, on brief for appellee.June 26, 1998                        Per Curiam.  Upon careful review of the briefs and    record, we conclude that the complaint properly was dismissed.     We reach this conclusion essentially for the reasons stated by    the district court in its Opinion and Order dated July 31,    1997.              Affirmed.  See 1st Cir. Loc. R. 27.1.